Exhibit 10.9
 
AMENDMENT TO ESCROW AGREEMENT
 
THIS AMENDMENT TO ESCROW AGREEMENT (this “Amendment”) is made as of June 20,
2013 by and among Axiom Capital Management, Inc. (the “Broker”) True Drinks
Holdings, Inc. (the “Company”), and Union Bank, N. A., as escrow agent (the
“Escrow Agent”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Escrow Agreement (defined below).


W I T N E S S E T H:
 
    WHEREAS, the Broker, the Company and the Escrow Agent entered into an Escrow
Agreement in connection with the Company’s Bridge Note Offering on May __,
2013(the “Escrow Agreement”) ; and
 
    WHEREAS, each of the Broker, the Company and the Escrow Agent wish to amend
the Escrow Agreement to reduce the minimum offering amount stated in Section 1.7
from $500,000 to $250,000.
 
    NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:
 
    1. Section 1.7 of the Escrow Agreement is hereby amended and restated in its
entirety as follows:
 
    “1.7. In the event that the minimum offering amount of $250,000 is not met
for the initial closing (subsequent closings shall have no minimum offering
amount requirements), the Broker and the Company will instruct the Escrow Agent
to return the Escrow Funds to the Purchasers by submitting an Escrow Release
Notice as further described in Section 1.2. Any Use of Proceeds authorized by
the Broker and the Company shall be consistent with the terms of the
Subscription Agreements.”
 
    2. This Amendment may be executed counterparts, each of which shall be
deemed an original agreement, but all of which together shall constitute one and
the same document. Execution and delivery of this Amendment by facsimile
transmission (including delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Amendment for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.


    3. This Amendment and the rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the law of the State of New York without giving effect to conflicts of laws
principles.


    4. Except as expressly set forth in this Amendment, all other provisions of
the Escrow Agreement shall remain unchanged. Upon execution, this Amendment
shall become part of the Escrow Agreement and shall have the effect of amending
such Escrow Agreement as described above. Please retain a copy of this Amendment
with your Escrow Agreement.


[SIGNATURE PAGE FOLLOWS]



 
-1-

--------------------------------------------------------------------------------

 


    IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
date first written above.


 

   
ESCROW AGENT: UNION BANK, N.A.


By: /s/ Rafael E. Miranda
Name: Rafael E. Miranda
Title: Vice President
 
 
AXIOM CAPITAL MANAGEMENT, INC.
 
By: /s/ Mark D. Martino
Name: Mark D. Martino
Title: President


 
TRUE DRINKS HOLDINGS, INC.
 
By: /s/ Dan Kerker
Name: Dan Kerker
Title: Chief Financial Officer

 

-2-